DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of copending Application No. 16/448,465 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘465 discloses a transparency (windshield) having a plurality of sheets, one or more wireless sensors to measure a condition of a portion of the transparency, a conductive coating, a power supply for the wireless sensor, a wireless receiver, and a processor to process the information representative of the condition of the transparency.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6 – 11, 13 – 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiao (WO 2014/022188).
Regarding claim 1, Jiao discloses a transparency (paragraph [0017]) comprising: a plurality of sheets (figure 2; paragraph [0018]), each sheet comprising a first major surface (22), an opposite second major surface (32), and a peripheral surface (24) between the first major surface and the second major surface; an inter-sheet layer (38) positioned between the first major surface of one of the sheets of the plurality of sheets and the second major surface of an adjacent sheet of the plurality of sheets (Fig. 2); and a wireless sensor (paragraph [0033]) positioned in the inter-sheet layer, the wireless sensor comprising a sensory portion configured to measure information representative of a condition of a portion of the transparency and a wireless transmitter configured to wirelessly transmit the received information to a wireless receiver (paragraph [0041]).  

Regarding claim 6, Jiao discloses that the wireless transmitter comprises a low-power short-range antenna, a radio-frequency charging antenna, and/or a near-field communication antenna (paragraph [0032]).  
Regarding claims 4 and 11, Jiao discloses that the wireless sensor comprises a power source for providing power for the sensory portion and/or the wireless transmitter of the wireless sensor (paragraph [0021]; Jiao teaches an electrically conductive material which implies that there is a power source for providing power for the sensory portion).  
Regarding claim 7, Jiao discloses a conductive coating (paragraph [0021]) on one of the major surfaces of one of the plurality of sheets, the conductive coating being configured to generate heat for defogging and/or de-icing the transparency, and wherein the wireless sensor comprises a power source for providing power to the sensory portion and/or to the wireless transmitter, the power source comprising a thermoelectric member configured to generate power due to heating of the conductive coating (paragraph [0021]; Jiao teaches an electrically conductive material which implies that there is a power source for providing power for the sensory portion).  
Regarding claim 8, Jiao disclsoes more than one wireless sensor, wherein the more than one wireless sensor comprises a first wireless sensor of a first type and a second wireless sensor of a second type different than the first type, and wherein the type of sensor is a temperature sensor, a moisture sensor, a strain sensor, a corrosion sensor, an impact sensor, a breakage sensor, a current sensor, an arcing sensor, a partial discharge sensor, a voltage sensor, a resistance sensor, or a p-static sensor (paragraph [0029]).  

Regarding claim 10, Jiao discloses a wireless receiver (184) in wireless communication with the wireless sensor of the transparency configured to receive and process the information from the wireless sensor (paragraph [0054], [0035]).  
Regarding claim 13, Jiao discloses that the wireless sensor comprises a wireless temperature sensor (paragraph [0041]) configured to measure information representative of a temperature of a portion of the inter-sheet layer.  
Regarding claim 14, Jiao discloses that the transparency further comprises a conductive coating on a sheet of the plurality of sheets configured to generate heat for defogging and/or de-icing the transparency (paragraph [0021]).  
Regarding claim 15, Jiao discloses that the wireless receiver is configured to receive and process the information representative of a temperature of a portion of the inter-sheet layer from the wireless temperature sensor, generate a signal from the received information, and communicate the signal to the heater controller (paragraph [0054], [0035]).  
Regarding claims 19 and 20, the discussion of claims above is relied upon.

Allowable Subject Matter
Claims 3, 5, 12, and 16 – 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642